Citation Nr: 0405849	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1960 to May 1964 
and from September 1965 to September 1971.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the information and evidence 
not of record that was needed to substantiate his claim, 
explained to him whether he or VA was responsible for 
submitting such evidence, advised him to submit all evidence 
in his possession that might substantiate his claim, and 
fully developed all evidence necessary for the claim's 
equitable disposition.  

2.  The Board denied the veteran entitlement to service 
connection for PTSD in a decision dated February 1995.

3.  The Board notified the veteran of the February 1995 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal it or seek 
reconsideration thereof.  

4.  The evidence received since February 1995 is neither 
cumulative, nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The Board's February 1995 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board include whether the veteran is 
entitled to a reopening of his previously denied claim of 
entitlement to service connection for PTSD. 

A.  Development of Claim 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  According to these 
provisions, VA must notify a claimant of the information and 
evidence needed to substantiate a claim and assist him or her 
in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

In this case, as explained in greater detail below, the RO 
notified the veteran that it was developing his claim 
pursuant to the VCAA.  Thereafter, the RO indeed undertook 
all notification and development action necessary to comply 
strictly with the VCAA, provided the veteran the provisions 
of the new law, and considered his claim pursuant thereto.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (holding that VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  In light of this fact, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, VA notified the veteran of the information and 
evidence needed to substantiate his claim, explained to him 
who was responsible for obtaining such information, and 
advised him to submit all evidence in his possession that 
might substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); see also Quartuccio, 16 Vet. App. at 183; 
Pelegrini, No. 01-944 (holding that VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim".

Specifically, in a rating decision dated December 2001, a 
letter notifying the veteran of that decision, and a 
statement of the case issued in October 2002, the RO informed 
the veteran of the reasons for which his claim had not been 
reopened, the evidence it had obtained and considered in 
support of that claim, and the evidence the veteran still 
needed to submit to substantiate that claim, including 
stressor information that was sufficiently detailed as to 
allow for verification thereof.  As well, the RO notified the 
veteran of all regulations pertinent to his claim, including 
those involving VA's duties to notify and assist and those 
setting forth the former and revised criteria for reopening 
claims. 

In addition, in letters dated April 2001, May 2001, September 
2001, and November 2002, the RO informed the veteran that his 
claim for service connection for PTSD had previously been 
denied, and as such, he needed to submit new and material 
evidence to reopen that claim.  The RO then outlined the 
meaning of "new and material" evidence.  

The RO asked the veteran to identify all individuals who 
might have pertinent evidence, their addresses, the time 
frame covered by the evidence, and the conditions for which 
they treated the veteran.  The RO explained that it would 
provide reasonable assistance in obtaining this evidence, but 
that ultimately, it was the veteran's responsibility to 
substantiate his claim.  The RO indicated that the veteran 
could help the RO by attempting to secure his treatment 
records from private physicians, or by submitting any other 
outstanding evidence that might support his claim.  The RO 
indicated that if the veteran did not wish to obtain 
treatment records on his own initiative, he could sign the 
enclosed forms authorizing the release of those records so 
that VA could secure them and associate them with the claims 
file.  The RO indicated that it had already requested records 
from B. Zitek, M.D., the Central Clinic, and the Jewish 
Hospital.  

The RO acknowledged the veteran's assertions that it had 
ignored PTSD diagnoses of record, pertinent service personnel 
records, a written statement, and VA treatment records, and 
disputed those assertions by identifying where the RO 
addressed such evidence in the statement of the case.  The RO 
explained that, although these records included PTSD 
diagnoses, some of which were attributed to reported in-
service stressors, they did not include any documentation 
establishing that the veteran engaged in combat with the 
enemy or verifying that the alleged stressors actually 
occurred.  The RO also acknowledged the veteran's assertion 
that the RO had not considered certain private records in 
support of his claim.  The RO explained that it had requested 
such records, but never received a response from the source 
of those records.  The RO thus advised the veteran to obtain 
those records on his own initiative.     

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim, including VA and private treatment records.  In 
addition, the RO endeavored to verify the veteran's alleged 
in-service stressors through the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group).  However, in a letter dated 
March 1994, USASCRUR responded that the veteran had not 
provided sufficiently detailed information to conduct 
meaningful research of the alleged stressors.   

In sum, VA notified the veteran of the information and 
evidence not of record that was needed to substantiate his 
claim, explained to him whether he or VA was responsible for 
submitting such evidence, advised him to submit all evidence 
in his possession that might substantiate his claim, and 
fully developed all evidence necessary for the claim's 
equitable disposition.  The Board may thus proceed in 
determining whether new and material evidence has been 
received to reopen the veteran's previously denied claim of 
entitlement to service connection for PTSD.  

B.  Analysis of Claim

The Board previously denied the veteran's claim of 
entitlement to service connection for PTSD in a decision 
dated February 1995.  The Board based its denial on the 
following findings: (1) an acquired psychiatric disorder was 
not manifested during service; (2) the record does not show 
that the veteran engaged in actual combat with the enemy; (3) 
adequate stressors have not been corroborated; and 
(4) the veteran does not have PTSD related to his military 
service.  In denying the veteran's claim, the Board 
considered the veteran's service medical and personnel 
records, VA and private treatment records, and written 
statements of the veteran and his representative.  The Board 
notified the veteran of the February 1995 decision and of his 
appellate rights with regard to the decision. 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  The veteran in this case did not file a motion for 
reconsideration of the Board's February 1995 decision, nor 
did he appeal the decision to the Court.  The Board's 
February 1995 decision is thus final. 

The veteran attempted to reopen his claim for service 
connection for PTSD by written statement received in January 
2001.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as is the 
case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the Board's February 1995 decision 
includes: service personnel records; a June 1987 Application 
for Disability Retirement Report by Head of Department; a 
June 1987 report of Samia I. Eid, M.D.; a February 1991 
report of Melissa Lucas, M.D.; records of the veteran's 
treatment at Central Clinic from 2000 to 2001; written 
statements of the veteran dated September 2000, September 
2001, December 2001, June 2002, August 2002, October 2002, 
and April 2003; an October 2000 written statement of Gina 
Guadagno, M.D.; written statements of the veteran 's 
representative dated January 2001, June 2002, and August 
2002; VA treatment records dated from 1978 to 2002; an August 
2002 certificate of completion in a stress disorders 
treatment program; and the veteran's testimony presented at 
an August 2003 hearing before the undersigned.

With the exception of some of the service personnel records, 
VA treatment records, and statements of the veteran, which 
either duplicate or restate evidence that was already in the 
claims file when the veteran filed his claim to reopen, the 
evidence that has been submitted since February 1995 is 
neither cumulative nor redundant of evidence previously 
submitted to agency decisionmakers.  The Board therefore 
finds that this portion of the evidence is new.  

The Board does not, however, find that the evidence is 
material.  As explained below, it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with the evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The new evidence merely confirms that the veteran has been 
diagnosed with PTSD, occasionally based on the veteran's 
reports of in-service stressors.  It does not establish that 
the veteran engaged in combat with the enemy or that his 
alleged stressors actually occurred.  The absence of this 
type of evidence formed the bases of the Board's denial in 
February 1995.

The veteran's service personnel records include two DD Forms 
214, one of which was previously of record.  The other 
verifies that the veteran served on active duty from 
September 1965 to September 1968, and received the Vietnam 
Service Medal, Republic of Vietnam Campaign Medal, National 
Defense Service Medal, and an Overseas Bar for his service.  
There is no indication in the DD Form 214 that the veteran 
received a medal typically awarded for combat action.

The June 1987 Application for Disability Retirement Report by 
Head of Department, June 1987 report of Dr. Eid, February 
1991 report of Dr. Lucas, records of the veteran's treatment 
at Central Clinic from 2000 to 2001, and October 2000 written 
statement of Dr. Guadagno reflect that the veteran is being 
treated for variously diagnosed psychiatric disorders and 
symptoms of PTSD.  Occasionally, during treatment visits, he 
reported a history of in-service stressors.  

The VA treatment records and certificate of completion in a 
stress disorders treatment program reflect that the veteran 
is being treated for post-traumatic stress disorder and 
participated in a stress disorders treatment program.  The VA 
treatment records also reflect that, occasionally, during 
visits, the veteran reported a history of in-service 
stressors.  

The veteran's written statements and hearing testimony and 
the representative's written statements reflect a belief that 
the veteran's PTSD is related to alleged in-service 
stressors.  In the statements and during the hearing, the 
veteran again described the alleged stressors he experienced 
in service, but those descriptions are insufficiently 
detailed to warrant an attempt at verification.  With the 
exception of one detail, explained during the hearing, the 
descriptions provided since February 1995 mirror those that 
were provided prior to February 1995.  During the hearing, 
the veteran identified an individual with whom he served and 
rode shotgun, but he did not indicate that he and this 
individual experienced a particular stressor, or that this 
individual had knowledge of, and could attest to, an in-
service stressor the veteran experienced.  Therefore, this 
detail would not aid the RO in an attempt to verify a 
particular in-service stressor. 

In sum, the veteran has not submitted new and material 
evidence, or more specifically, evidence establishing that he 
engaged in combat or verifying that his alleged stressors 
actually occurred.  Accordingly, the Board may not reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.  Rather, that claim must be denied. 


ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for PTSD 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



